I N    T H E         C O U R T O F A P P E A L S
                                                                      A T      K N O X V I L L E

                                                                                                                                          FILED
                                                                                                                                           October 30, 1998
G I N A     M .     C A T A P A N O      S A N J I N E S ,                          )           H A M I L T O N   C I R C U I T
                                                                                    )           C . A . N O .     0 3 A 0 1 - 9 8 0 8 Cecil 0 Crowson, Jr.
                                                                                                                                      - C V - 0 2 5 3
P. l a i n t i f f - A p p e l l e e                         )                                                     Appellate C ourt Clerk
                                                                                    )
                                                                                    )
                                                                                    )
                                                                                    )
                                                                                    )
v s .                                                                               )           H O N . S A M U E L       P A Y N E
                                                                                    )           J U D G E
                                                                                    )
                                                                                    )
                                                                                    )
                                                                                    )
                                                                                    )
J .     A R I E L     S A N J I N E S ,                                             )           R E M A N D E D   W I T H      I N S T R U C T I O N S
                                                                                    )
                        D e f e n d a n t - A p p e l l a n t                       )




J O R G E       A R I E L     S A N J I N E S ,          P r o      S e


W I L L I A M H . H O R T O N ,                 H o r t o n ,             M a d d o x       &      A n d e r s o n ,      P L L C ,     C h a t t a n o o g a ,
f o r A p p e l l e e .


                                                             M E M O R A N D U M            O P I N I O N



                                                                                                                                        M c M u r r a y ,         J .



            W e     g r a n t e d     t h i s         a p p e a l         p u r s u a n t         t o   R u l e   1 0 ,     T e n n e s s e e       R u l e s     o f

A p p e l l a t e       P r o c e d u r e        s o l e l y          f o r     t h e   p u r p o s e         o f a d d r e s s i n g t h e            a c t i o n

o f     t h e     t r i a l     j u d g e       i n      r e f u s i n g          t o   r e c u s e         h i m s e l f      o n    m o t i o n      o f      t h e
d e f e n d a n t ,              a p p e l l a n t .                          U p o n          c o n s i d e r a t i o n ,                           w e       a r e            o f       t h e       o p i n i o n

t h a t     t h e         t r i a l          j u d g e                s h o u l d            h a v e          r e c u s e d               h i m s e l f .                        W e ,         t h e r e f o r e ,

r e m a n d       t h e         c a s e         t o       t h e         t r i a l            c o u r t          w i t h          i n s t r u c t i o n s                          t h a t         t h e         t r i a l

j u d g e      s h a l l             r e c u s e          h i m s e l f               f r o m       f u r t h e r                 h e a r i n g s                   i n         t h i s        m a t t e r            a n d

s h a l l      t h r o u g h             r e g u l a r                p r o c e d u r e                h a v e          t h e          m a t t e r a s s i g n e d t o                                a n o t h e r

j u d g e .



            T h i s             c a s e           h a s           b e e n              i n        t h e              c o u r t s              f o r            a           l e n g t h y              p e r i o d ,

i n c l u d i n g          a         p r e v i o u s              a p p e a l            t o      t h i s             c o u r t .             I n          t h e           p r e v i o u s            a p p e a l ,

w e     r e m a n d e d              t h e      c a s e           t o         t h e          t r i a l         c o u r t              f o r      a         h e a r i n g                 o n      t h e         i s s u e

o f     c h i l d       v i s i t a t i o n .                          B e c a u s e             t h e         a p p e l l a n t                 i s         i n c a r c e r a t e d                       i n        t h e

s t a t e      p e n a l             s y s t e m ,              v i s i t a t i o n                h a s         b e e n          a      m o s t            d i f f i c u l t                  i s s u e .              O n

r e m a n d ,          t h e          a p p e l l a n t                 t h r o u g h              P r o             B o n o           c o u n s e l                f i l e d             a     m o t i o n             t o

h a v e       t h e       c h i l d r e n                 o f         t h e       a p p e l l a n t                    m a d e           a v a i l a b l e                      t o       m e e t         w i t h         a

p s y c h o l o g i s t                 f o r         a     d e t e r m i n a t i o n                          a n d           e v a l u a t i o n                        o f         t h e     e f f e c t             o f

p r o p o s e d           v i s i t a t i o n                   b y      t h e          a p p e l l a n t                w i t h           t h e           m i n o r             c h i l d r e n .                    T h e

c o u r t        s u m m a r i l y                    d e n i e d              t h e           m o t i o n .                    T h e r e a f t e r ,                           t h e          a p p e l l a n t ,

t h r o u g h         c o u n s e l ,                 f i l e d          a      m o t i o n            t o           h a v e          t h e      H o n o r a b l e                       S a m u e l            P a y n e

r e c u s e           h i m s e l f              f r o m              t h e       c a s e .                    A s       g r o u n d s                     f o r           t h e          m o t i o n ,               t h e

a p p e l l a n t              a s s e r t e d                  t h a t          " w h i l e                 t h e        c o u r t              h e a r d                 a r g u m e n t                o n         t h e

p e t i t i o n e r ' s                m o t i o n              f o r         e x p e r t         t e s t i n g                 o f      t h e         m i n o r                c h i l d r e n            o f        t h e

p a r t i e s ,           t h e         C o u r t           a n n o u n c e d ,                   p r i o r             t o           h e a r i n g                t h e         a r g u m e n t ,                t h a t

t h e     C o u r t        w a s         d e n y i n g                s a i d         m o t i o n . "                   T h e          m o t i o n            w a s             s u p p o r t e d               b y     a n

a f f i d a v i t              o f      a p p e l l a n t ' s                    c o u n s e l                w h i c h               s t a t e s            i s          a s         f o l l o w s :




                                                                                                         2
             1 .                A   f    f    i a n t i s o v e r t h e a g e                                               o f t w e n t y - o n e ( 2 1 ) y e a r s o f
                                a   g    e    , h a s f i r s t h a n d k n o                                              w l e d g e o f t h e f a c t s r e c i t e d
                                h   e    r    e i n ,     a n d  i s    c o m p e t                                       e n t     t o   t e s t i f y  a s   t o   t h e
                                s   t    a    t e m e n t s r e c i t e d h e r e                                          i n ; a n d

             2 .                A f f i a n t                       i s                a t t o r n e y                  o f           r e c o r d ,                        i n        t h e               i n s t a n t
                                a c t i o n ;                     a n d

             3 .                A   f    f    i a n t             w a       s     p r e s e n t                i n c o u r t o                                na m o t i o n t o h e a r
                                p   r    o    o f , w          h e      n       t h e H o n o               r a b l e J u d g e                            s a i d , " I ' m g o i n g t o
                                d   e    n    y y o u           r           m o t i o n , b u                t y o u c a n p                              u t o n a n y p r o o f y o u
                                w   a    n    t t o .           "             O r w o r d s                  t o t h a t e f f                            e c t .



             W h i l e              t h e r e               i s         a n             a f f i d a v i t                i n         t h e          r e c o r d                   f r o m          w h i c h      i t      m i g h t

b e       i n f e r r e d                      t h a t               t h e                t r i a l           j u d g e                     d i d                 n o t           m a k e            t h e        c o m m e n t s

a t t r i b u t e d                     t o          h i m ,                    t h e           a l l e g a t i o n s                       a r e                 n o t           d i r e c t l y               r e b u t t e d .

T h u s ,         w e       w i l l             r e s o l v e                      a n y          d o u b t         i n          f a v o r                o f             t h e      a p p e l l a n t                f o r    t h e

s o l e      p u r p o s e                    o f         p r e s e r v i n g                       t h e      i n t e g r i t y                          o f             t h e      j u d i c i a r y .



             W h i l e              w e         d o          n o t               i n       a n y      m a n n e r                m e a n                t o         i m p l y             t h a t           J u d g e      P a y n e

d i d ,          i n       f a c t ,                  d o          a n y t h i n g                    i m p r o p e r ,                           w e             a r e           p e r s u a d e d              t h a t       t h e

a c t i o n s             o f           t h e             t r i a l                j u d g e          c o u l d                b e          p e r c e i v e d                       a s           p r e j u d g i n g          t h e

c a s e ,         t h e r e b y                 c o n s t i t u t i n g                             a n      i m p r o p r i e t y                                t e n d i n g              t o          e r o d e     p u b l i c

c o n f i d e n c e                     i n         t h e            i n t e g r i t y                      a n d              i m p a r t i a l i t y                              o f           t h e       j u d i c i a r y .

U n d e r         t h e         C o d e              o f          J u d i c i a l                   C o n d u c t ,                   b y          w h i c h                w e       a r e          a l l      b o u n d ,      i t

i s       n o t         o n l y               n e c e s s a r y                           t o       a v o i d                 i m p r o p r i e t i e s                              b u t           t o       a v o i d       t h e

a p p e a r a n c e                     o f         a n       i m p r o p r i e t y .                               C a n o n                 2         p r o v i d e s                     a s       f o l l o w s :            " A

J u d g e         S h a l l              A v o i d            I m p r o p r i e t y                         a n d             t h e         A p p e a r a n c e                       o f          I m p r o p r i e t y         i n

A l l      o f         t h e        J u d g e ' s                   A c t i v i t i e s . "




                                                                                                                    3
            W e ,         t h e r e f o r e ,       b e l i e v e     t h a t       i t     i s      i n    t h e   b e s t   i n t e r e s t s          o f   t h e

j u d i c i a r y           t h a t     J u d g e     P a y n e      r e c u s e          h i m s e l f        f r o m   f u r t h e r         p a r t i c i p a -

t i o n     i n       t h i s     c a s e .         A c c o r d i n g l y ,         t h e         c a s e    i s    r e m a n d e d      t o     t h e     t r i a l

c o u r t         f o r     o t h e r     a n d      f u r t h e r      a c t i o n          c o n s i s t e n t         w i t h      t h i s      o p i n i o n .

C o s t s     a r e         t a x e d     t o     t h e    a p p e l l e e .



                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                            D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                4
                                                              I N      T H E         C O U R T O F A P P E A L S
                                                                               A T      K N O X V I L L E




G I N A     M .         C A T A P A N O             S A N J I N E S ,                              )       H A M I L T O N               C I R C U I T
                                                                                                   )       C . A . N O .                 0 3 A 0 1 - 9 8 0 8 - C V - 0 0 2 5 3
P. l a i n t i f f - A p p e l l e e                                    )
                                                                                                   )
                                                                                                   )
v s .                                                                                              )       H O N . S A M U E L                    P A Y N E
                                                                                                   )       J U D G E
                                                                                                   )
                                                                                                   )
J .     A R I E L         S A N J I N E S ,                                                        )       R E M A N D E D               W I T H         I N S T R U C T I O N S
                                                                                                   )
                            D e f e n d a n t - A p p e l l a n t                                  )


                                                                                      J U D G M E N T


            T h i s             c a s e         c a m e        o n       t o          b e         h e a r d            o n       t h e       a p p l i c a t i o n                    o f        t h e

a p p e l l a n t           f o r         a n       e x t r a o r d i n a r y                     a p p e a l          p u r s u a n t             t o      R u l e       1 0          o f       t h e

R u l e s         o f       A p p e l l a t e                 P r o c e d u r e               a n d            t h e          r e s p o n s e             t h e r e t o               b y        t h e

a p p e l l e e .               U p o n         c o n s i d e r a t i o n ,                 w e        a r e     o f         t h e      o p i n i o n         t h a t         t h e          t r i a l

c o u r t     s h o u l d            h a v e         r e c u s e d         h i m s e l f               f r o m         f u r t h e r             p r o c e e d i n g s            i n          t h i s

c a s e .

            A c c o r d i n g l y ,                   t h e          c a s e         i s       r e m a n d e d                 t o       t h e       t r i a l          c o u r t              w i t h

i n s t r u c t i o n s                   t h a t         t h e         t r i a l             j u d g e            s h a l l              r e c u s e           h i m s e l f                  a n d ,

p u r s u a n t           t o       p r o p e r           p r o c e d u r e ,                 h a v e          t h e          c a s e       a s s i g n e d             t o       a n o t h e r

j u d g e .             C o s t s         a r e       a s s e s s e d           t o         t h e        a p p e l l e e .



                                                                                                           P E R         C U R I A M